Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Analysis - 35 USC § 101
The Examiner notes that while the claims recite abstract ideas including mental processes, the further recitation of generating a map using the collected data presents enough “significantly more” to qualify as a practical application; Thus the claims are found to be eligible under 35 USC § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent No. US 10,533,863 (Application No. 14/511603).
Claims 1-20 of this application are patentably indistinct from claims 1-19 of Patent No. US 10,533,863 (Application No. 14/511603). Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Regarding claims 1, 8 and 15 of the Instant Application over claims 1, 14 and 19 of Patent No. US 10,533,863 (Application No. 14/511603, hereafter “the Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the Instant Application are broader in scope than claims 1, 14 and 19 of the Patent as demonstrated by the following limitations: “each path having a unique combination of a point of entry to and a point of exit from the road intersection”, “wherein a point of entry is defined where a respective vehicle crosses a predefined boundary around the road intersection when entering the road intersection, wherein a point of exit is defined where a respective vehicle crosses the boundary around the road intersection when exiting the road intersection”, “grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have respective common heading angles at points of entry to and exit from the road intersection”, “determine, on a per-group basis, at least one lane-level path through the road intersection” and “generate a map of the road intersection using the at least one lane-level path through the road intersection to establish a geometry of the at least one lane-level path through the road intersection; and provide, to a vehicle traveling along at least one of the at least one lane-level path, lane- level guidance and visualization of lane maneuvers through the road intersection using the generated map of the road intersection” (emphasis added by Examiner) where the emphasized language represents excluded critical limitations from claims 1, 8 and 15 of the Instant Application. In addition, claims 2, 9 and 16 of the Instant Application are drawn up into claims 1, 8 and 15 of the Patent, providing further critical limitations to the independent claims of the Patent.
Regarding claims 3-7, 10-14 and 17-20 of the Instant Application compared to claims 2-12 and 14-18 of the Patent, the claims of the two applications appear to recite word for word identical language.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “the point of entry into the road intersection is defined where a respective vehicle crosses a boundary around the road intersection toward the road intersection, and wherein the point of exit from the road intersection is defined where a respective vehicle crosses the boundary around the road intersection away from the road intersection”, however, the limitation is grammatically incorrect, obfuscating the Applicant’s intended meaning. The Examiner suggests “the point of entry into the road intersection is defined as where a respective vehicle crosses a boundary around the road intersection, wherein the vehicle is moving in a direction going towards as where a respective vehicle crosses the boundary around the road intersection, wherein the vehicle is moving in a direction going away from the road intersection”. Claims 9 and 16 recite similar language and are objected to in the same manner. Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smartt et al (PGPub US 2011/0196611, hereafter “Smartt”). 
Examiner’s Note – The document Work Zone Performance Measurement Using Probe Data, 2013 (hereafter “Document 2013”) is used merely as a teaching reference in support of the rejections; specifically to provide a well-understood in the art definition of the terms “probe” and “probe data”.

Regarding claim 1, Smartt discloses:
a processor and memory including computer program code, the memory and computer program code configured to, with the processor, enable the apparatus at least to (Smartt – fig. 1, items 160, 162; p [0038]): 
receive probe data from a plurality of vehicles (Smartt – p [0006], teaches receives sets of position data such as GPS data from a device; p [0042], teaches a trace is a set of data points collected as a device [ie, a GPS transceiver (ie, probe) in a vehicle] moves, where the data points reflect the location of the device as it moves with respect to any path over which vehicles the like travel; p [0044]-[0045], teaches collecting a group of traces, wherein a group of traces generally follow a similar path, from vehicles traveling along a road; requires a “plurality of vehicles”; wherein “probe data” is defined as data that is generated and collected from moving vehicles, with the objective of measuring at least the location of individual vehicles, wherein the probe may include electronic transponders [tags] are placed on vehicles and electronic devices for reading those tags are placed along the roadway to determine when each vehicle passes those location or GPS receivers in probe vehicles that determine vehicle position from signals received from earth-orbiting satellites, as detailed in the teaching reference Document 2013 – page 4, Section 1.3 paragraph 1 & bullets 1 & 2), wherein the probe data corresponds to vehicular movements of the plurality of vehicles through a road intersection along a plurality of different paths (Smartt – p [0067], teaches with respect to crossing/intersecting roads, the difference between simple intersections and interchanges; p [0073], teaches using traces [eg, probe data directly related to paths as detailed above] for determining whether a road crossing [intersection] is grade separated, differentiating a simple intersection from an interchange; requires vehicle movement data is collected through the crossing/intersection; p [0055], teaches departure and merge points may be identified as points of departure or merging point of departure from or merging onto a path that is identified; requires a variety of paths), and comprises at least a geographic location and a heading angle of the respective vehicle (Smartt – p [0043], teaches a series of data points, such as for example position fixes and/or trajectory headings, received from a moving vehicle or device); need to relate path to trajectory to heading with to “based on” language
group the probe data based on trajectories of the plurality of vehicles through the road intersection to generate grouped probe data (Smartt – p [0044], teaches a group of traces generally follow a similar path over a distance from A to B; p [0043], teaches [data] points are received and “binned" into subgroups by examining a group of traces that exhibit consistency in one or more criteria [ie, position, heading, continuity]; wherein continuity refers to the tendency of the position and/or heading/trajectory in a given trace or group of traces to behave in a physically reasonable fashion [ie, a trajectory/path], such as one that an automobile might be expected to take; p [0045], teaches using a subgroup of deviating traces traversing the two main roads [through the road intersection] to identify the interchange);
determine one or more paths of travel for the plurality of vehicles based on the grouped probe data (Smartt – fig. A3, items 222, 230 shows exit/entry points between crossing roads, yielding a path through the intersection; p [0045], teaches with respect to the interchange [ie, two roads connected by a ramp], using subgroups of traces [eg, point data collected from vehicles which identify deviating traces from the expected road trace] to identify ramps [ie, a path through the intersection]; p [0044], teaches a group of traces generally follow a similar path over a distance from A to B), where each path of travel is defined using a different combination of a heading at a point of entry into the road intersection and a heading at a point of exit from the road intersection (Smartt – fig. B1 [ie, items 430, 440, 444, 412] shows each entry/exit point of the crossing roads/intersection, yielding a plurality [one or more] of paths to move between the crossing roads/intersection; p [0065], teaches a plurality of exit/departure points [entry into the road intersection] and entry/arrival points [exit from the road intersection] available to vehicles transitioning regarding the crossing roads, yielding a plurality of path combinations each having a unique/different combination of entry/exit points; p [0043], teaches that heading/trajectory data is included in probe traces); and 
generate a map of the road intersection using the one or more paths of travel (Smartt – fig. 1, item 168; p [0038], teaches a display for outputting information to a user; fig. 14, shows a device display of an updated [generated] road map associated with an intersection of crossing roads; p [0123], teaches using traces to update [generate] road map shown in fig. 14 [eg, intersecting roads] after road construction; where updating of map requires generating the map).
Regarding claims 2, 9 and 16, Smartt discloses all of the limitations on which this claim depends, further, Smartt discloses the point of entry into the road intersection is defined where a respective vehicle crosses a boundary around the road intersection toward the road intersection (Smartt – fig. A3; p [0045], teaches identifying a point of departure [entry into the road intersection] from the first road; fig. C11, item D; p [0122], teaches new US-101 South to CA-85 South exit point D; wherein point D [the point of entry to the intersection] defines the boundary crossing point on the 1st road; the Examiner notes that when the exit/entry points provided by Smartt are connected, a surrounding boundary is inherently formed; p [0043], teaches that heading/trajectory data is included in probe traces), and wherein the point of exit from the road intersection is defined where a respective vehicle crosses the boundary around the road intersection away from the road intersection (Smartt – fig. B1, at least items 420, 436, shows a plurality of entry/arrival points [exit from the road intersection]; p [0045], teaches identifying a point of arrival [exit from the road intersection] onto the second road; p [0065], teaches a plurality of entry/arrival points [exit from the road intersection] available to vehicles transitioning regarding the crossing roads/intersection; wherein point of arrival [exit from the road intersection] onto the second road defines the boundary crossing point on the 2nd road; the Examiner notes that when the exit/entry points provided by Smartt are connected, a surrounding boundary is inherently formed; p [0043], teaches that heading/trajectory data is included in probe traces).
Regarding claims 3, 10 and 17, Smartt discloses all of the limitations on which this claim depends, further, Smartt discloses the probe data is derived from the probed vehicular movements of all vehicles, or one or more predetermined vehicles, traveling through the road intersection over a period of time (Smartt – p [0040], teaches information may be collected as a series of discrete data points; p [0043], teaches a series of data points received from a moving vehicle or device are interpreted as having occurred due to travel of a device such as a GPS transceiver along a road or some other travel route 102; where series data requires that it is collected over time; the Examiner notes that collecting/receiving probe data through the road intersection has been addressed in detail in the rejection of the parent claim).
Regarding claims 4, 11 and 18, Smartt discloses all of the limitations on which this claim depends, further, Smartt discloses generate and provide updated grouped probe data using probe data derived from subsequent probed vehicular movements through the road intersection (Smartt – p [0057], “If there is more data in the group, from a different device or from the same device at a different date and time, 326, a next device, and date and time is selected 328 and the method continues at step 320 using data from the selected device, at approximately that date and time”; p [0058], “If there are more traces in the group not already selected 350, the next trace not already selected is selected 352, and the method continues” ; p [0060], “The method may be repeated periodically or upon receipt of sufficient data”).
Regarding claims 5, 12 and 19, Smartt discloses all of the limitations on which this claim depends, further, Smartt discloses generate and provide the updated grouped probe data in a manner comprising one or more of: periodically, in real-time, and whenever the probe data derived from subsequent vehicular movements becomes available (Smartt – p [0060], “The method may be repeated periodically or upon receipt of sufficient data”).
Regarding claims 6, 13 and 20, Smartt discloses all of the limitations on which this claim depends, further, Smartt discloses the points of entry to and exit from the road intersection correspond to geographical locations on respective inbound and outbound lanes of road segments of the road intersection at a predefined distance from a reference position of the road intersection (Smartt – p [0054], “a data point that diverges from a road is one that is in excess of a threshold tolerance distance [predefined distance] from the roads of a map database”; p [0045], “some traces collected from vehicles traveling in an approximately southeast by east direction on a first road 220 deviate from the first road 220 in the vicinity of a departure point 222”, the limitation “the points of entry to and exit from the road intersection correspond to geographical locations on respective inbound and outbound lanes of road segments of the road intersection” appears to be merely recite the inherent configuration of highway design, [eg, an exit/entry lane must by on the outer edge of the roadway in order for a vehicle to exit/enter the roadway]; it appears to be merely functional language regarding intended use, with no further recitations relating to the meaning/purpose of the claim; therefore, the limitation is given little patentable weight and is interpreted as met by citations provided for “[exiting/entering] the road intersection at a predefined distance from a reference position of the road intersection”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Bastiaensen et al (PGPub No US 2013/0282264, hereinafter “Bastiaensen”). 
Regarding claims 7 and 14, Smartt discloses all of the limitations on which this claim depends, however, Smartt does not explicitly disclose group the probe data using one or more clustering technique.
Bastiaensen teaches group the probe data using one or more clustering technique (Bastiaensen - p [0043], teaches vehicle probe traces may be processed together, e.g. by determining clusters of traces that relate to the same lane [I.e., grouped probe data in lane-level mapping).
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a clustering technique as taught by Bastiaensen in the system of Smartt for the expected benefit of implementing an well-understood data mining technology since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862